DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 05/13/2021 is acknowledged.  The traversal is on the grounds that all the species listed in the Office Action, which respectively cites several figures and corresponding descriptions in the specification, respectively correspond to different dependent claims, and show preferred embodiments of the present disclosure and all the claims are made under a single general inventive concept, and the dependent claims are just made to further limit the features of the independent claim 1. This is not found persuasive because the pixel driving circuit of the identified species are distinct and non-obvious variants of the pixel driving circuit of Species D [sic] (G) and are therefore mutually exclusive from one another. Therefore, due to their mutually exclusive characteristics, a serious burden would be placed during the search and examination.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pixel Driving Circuit and Driving Method Improving Stability of Pixel Driving Circuit in Driving Light Emitting Element.

The disclosure is objected to because of the following informalities: The specification on paragraph 0079 for consistency should be revised from “communications device 202” to “connection device 202”.
Appropriate correction is required.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
As per claims 9 and 10, the limitation “the communication module” should be “the connection module”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 1, 6-7, 9-10, 15, 17 and 19, the claim limitation “pulse width modulation unit” (Claims 1, 6, 17, 19), “amplitude modulation unit” (Claims 1, 9, 17, 19), “first light emitting control unit” (Claims 1, 15, 17, 19), “second light emitting control unit” (Claims 1, 16-17, 19), “first reset module” (Claims 6-7), “first data writing module” (Claims 6-7), “generation module” (Claims 6-7), “turn-off module” (Claims 6-7), “second reset module” (Claims 9-10), “connection module” (Claims 9-10), “second data writing module” (Claims 9-10) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” and “module” coupled with functional language “output a pulse width setting signal”, “output an amplitude setting signal“, “control the pulse width setting signal to be transmitted“, “control the driving current“, “transmit a second reference voltage“, “transmit a first data voltage“, “sequentially output the floating signal and the turn-off signal“, “transmit a turn-off signal“, “transmit a third reference voltage“, “electrically connect the gate of the drive transistor and a second terminal of the drive transistor“, “transmit a second data voltage“ without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6-7, 9-10, 15, 17 and 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Fig. 9 and paragraph 0085-0087 discloses “amplitude modulation unit” as a seventh transistor T7, an eighth transistor T8, a ninth transistor T9 and a second capacitor C2. 
Fig. 9 and paragraph 0098 discloses “first light emitting control unit” as an eleventh transistor T11.
Fig. 9 and paragraph 0099 discloses “second light emitting control unit” as a twelfth transistor T12 and a thirteenth transistor T13.
Fig. 9 and paragraph 0067 discloses “first reset module” as a second transistor T2.
Fig. 9 and paragraph 0068 discloses “first data writing module” as a third transistor T3.
Fig. 9 and paragraph 0070 discloses “generation module” as a fifth transistor T5 and a sixth transistor T6.
Fig. 9 and paragraph 0069 discloses “turn-off module” as a fourth transistor T4.
Fig. 9 and paragraph 0085 discloses “second reset module” as a seventh transistor T7.
Fig. 9 and paragraph 0086 discloses “connection module” as an eighth transistor T8.
Fig. 9 and paragraph 0087 discloses “second data writing module” as a ninth transistor T9.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20190371232).
As per claim 1, Kim discloses a pixel driving circuit (Abstract), comprising:
 (#350), a second light emitting control unit (#331), a drive transistor (#325), and a light emitting element (#200; [0120]), wherein
the pulse width modulation unit (#330) is configured to output a pulse width setting signal to a first terminal of the first light emitting control unit (#350), and the pulse width setting signal comprises a floating signal and a turn-off signal which are sequentially outputted ([0131]; [0150]-[0151]),
the amplitude modulation unit (#310) is configured to output an amplitude setting signal to a gate of the drive transistor (#325; [0122]-[0123]),
the drive transistor (#325) is configured to output a driving current in response to a signal to the gate of the drive transistor (#325) and a signal to a first terminal of the drive transistor (#325; [0122]-[0125]),
the first light emitting control unit (#350) is configured to control the pulse width setting signal to be transmitted to the gate of the drive transistor (#325) to control light emitting duration of the light emitting element (#200; [0125]-[0127]; [0131]),
the second light emitting control unit (#331) is configured to control, in a case that the first light emitting control unit (#350) controls the floating signal to be transmitted to the gate of the drive transistor (#325) for a first predetermined time period, the driving current to be transmitted to the light emitting element (#200; [0125]; [0131]), and
the light emitting element (#200) is configured to emit light based on the driving current ([0125]; [0131]).
As per claim 15, Kim discloses the pixel driving circuit according to claim 1, wherein the first light emitting control unit (#350) comprises an eleventh transistor 
As per claim 17, Kim discloses a driving method ([0070]), applied to a pixel driving circuit, wherein the pixel driving circuit comprises: a pulse width modulation unit (Fig. 7, #330), an amplitude modulation unit (#310), a first light emitting control unit (#350), a second light emitting control unit (#331), a drive transistor (#325), and a light emitting element (#200; [0120]), and the driving method comprises:
during a signal generation period, outputting, by the pulse width modulation unit (#330), a floating signal to a first terminal of the first light emitting control unit (#350; [0131]; [0150]-[0151]), and outputting, by the amplitude modulation unit (#310), an amplitude setting signal to a gate of the drive transistor (#325; [0122]-[0123]);
during a control processing period, controlling, by the first light emitting control unit (#350), the floating signal to be transmitted to the gate of the drive transistor (#325) for a first predetermined time period ([0131]; [0150]-[0151]);
during a light emitting control period, outputting, by the drive transistor (#325), a driving current in response to a signal to the gate of the drive transistor (#325) and a signal to a first terminal of the drive transistor ([0122]-[0125]), controlling, by the second light emitting control unit (#331), the driving current to be transmitted to the light emitting element (#200; [0131]), and emitting light by the light emitting element (#200) based on the driving current ([0125]; [0131]); and

controlling, by the first light emitting control unit (#350), the turn-off signal to be transmitted to the gate of the drive transistor (#325; [0131]).
As per claim 19, Kim discloses a display panel (Fig. 2A, #1000; [0053]), comprising a pixel driving circuit (#300-1; [0065]), wherein the pixel driving circuit comprises: a pulse width modulation unit (Fig. 7, #330), an amplitude modulation unit (#310), a first light emitting control unit (#350), a second light emitting control unit (#331), a drive transistor (#325), and a light emitting element (#200; [0120]), wherein
the pulse width modulation unit (#330) is configured to output a pulse width setting signal to a first terminal of the first light emitting control unit (#350), and the pulse width setting signal comprises a floating signal and a turn-off signal which are sequentially outputted ([0131]; [0150]-[0151]),
the amplitude modulation unit (#310) is configured to output an amplitude setting signal to a gate of the drive transistor (#325; [0122]-[0123]),
the drive transistor (#325) is configured to output a driving current in response to a signal to the gate of the drive transistor (#325) and a signal to a first terminal of the drive transistor (#325; [0122]-[0125]),
the first light emitting control unit (#350) is configured to control the pulse width setting signal to be transmitted to the gate of the drive transistor (#325) to control light emitting duration of the light emitting element (#200; [0125]-[0127]; [0131]),

the light emitting element (#200) is configured to emit light based on the driving current ([0125]; [0131]).
As per claim 20, Kim discloses a display device, comprising the display panel (#1000) according to claim 19 ([0099]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As per claim 2, Kim discloses the pixel driving circuit according to claim 1 except for the first predetermined time period is greater than or equal to 0.5 microseconds. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first predetermined time period is greater than or equal to 0.5 microseconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 6-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a pixel driving circuit comprising a pulse width modulation unit, an amplitude modulation unit, a first light emitting control unit, a second light emitting control unit, a drive transistor and a light emitting element does not teach or fairly suggest the pulse width modulation unit comprises: a first reset module, a first data writing module, a first capacitor, a generation module, and a turn-off module, wherein
the first reset module is configured to transmit a second reference voltage to a first control terminal of the generation module in response to a second control signal, a first electrode plate of the first capacitor is supplied with a pulse width control voltage, and a second electrode plate of the first capacitor is electrically connected to the first control terminal of the generation module, the first data writing module is configured to transmit a first data voltage to an input terminal of the generation module in response to a third control signal, the turn-off module is configured to transmit a turn-off signal to the input terminal of the generation module in response to a fourth control signal, wherein the turn-off signal is used for turning off the drive transistor to turn the drive transistor into an off state, and the generation module is configured to sequentially output the floating signal and the turn-off signal based on the first data voltage and a voltage of the second electrode plate of the first capacitor and in response to a fifth control signal inputted to a second control terminal of the generation module, the amplitude modulation unit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622